Exhibit 10.4



GREATER BAY BANCORP
CHANGE IN CONTROL PAY PLAN II

Amended and Restated Effective January 1, 2005



ARTICLE I

PURPOSE

GREATER BAY BANCORP (the "Company") established, effective as of January 1,1998,
as amended and restated effective as of August 21, 2001, a change in control pay
plan to provide severance benefits to selected executives who are deemed
Eligible Employees and whose employment terminates in connection with a Change
in Control. The Company hereby amends and restates such plan, effective as of
January 1, 2005, in accordance with the terms set forth hereunder. The intent of
the plan is to ensure all Eligible Employees (as the term is defined herein)
have reasonable protection related to any event as specified in this plan.

ARTICLE II

EFFECTIVE DATE

All of the policies and practices of each Member Company regarding severance, or
similar payments to Eligible Employees upon their employment termination on
account of a Change in Control are hereby superseded by this plan which shall be
known as the GREATER BAY BANCORP Change in Control Pay Plan II (the "Plan"),
effective January 1, 2005.

ARTICLE III

DEFINITIONS

Section 3.1 Affiliated Company means:

(a) Any corporation (other than the Company) that is included in a controlled
group of corporations, within the meaning of Code Section 414(b), that includes
the Company, and

(b) Any trade or business (other than the Company) that is under common control
with the Company within the meaning of Code Section 414(c), and

(c) Any member (other than the Company) of an affiliated service group, within
the meaning of Code Section 414(m), that includes the Company, and

(d) Any other entity required to be aggregated with the Company pursuant to
regulations under Code Section 414(o).

Section 3.2 Base Benefit means the severance benefit payable to a Participant in
accordance with Articles IV and V of the Plan, the amount of which is based upon
such Participant's Pay and his title or position as of the date he terminates
employment with a Member Company on account of a Change in Control.

Section 3.3 Board of Directors means the board of directors of the Company.

Section 3.4 Change in Control means the first to occur of any of the following
events:

(A) Any "person" (as that term is used in Section 13 and 14(d)(2) of the
Securities Exchange Act of 1934 ("Exchange Act") becomes the beneficial owner
(as that term is used in Section 13(d) of the Exchange Act), directly or
indirectly, of 25% or more of the Company's capital stock entitled to vote in
the election of directors;

(B) During any period of not more than two consecutive years, not including any
period prior to the adopting of this Plan, individuals who, at the beginning of
such period constitute the Board of Directors of the Company, and any new
director (other than a director designated by a person who has entered into an
agreement with the Company to effect a transaction described in clause (A), (C),
(D) and (E) of this Article) whose appointment to the Board of Directors or
nomination for election to the Board of Directors was approved by a vote of at
least three-fourths (3/4ths) of the directors then still in office, either were
directors at the beginning of the period or whose appointment or nomination for
election was previously so approved, cease for any reason to constitute at least
a majority thereof;

(C) The shareholders of the Company approve any consolidation or merger of the
Company, other than a consolidation or merger of the Company on which the
holders of the common stock of the Company immediately prior to the
consolidation or merger hold more than 50% of the common stock of the surviving
corporation immediately after the consolidation or merger;

(D) The shareholders of the Company approve any plan or proposal for the
liquidation or dissolution of the Company; or

(E) The shareholders of the Company approve the sale or transfer of
substantially all of the Company's assets to parties that are not within a
"controlled group of corporations" (as defined in Code Section 1563) in which
the Company is a member.

Section 3.5 Code means the Internal Revenue Code of 1986, as amended.

Section 3.6 Committee means the Benefits Administration Committee appointed by
the Compensation Committee of the Company's Board of Directors.

Section 3.7 Company means GREATER BAY BANCORP.

Section 3.8 Effective Date means January 1, 2005.

Section 3.9 Employee means (1) any full-time employee of a Member Company or (2)
any regular part-time employee of a Member Company. For purposes of this Section
3.9, "full-time employee" shall mean an employee of a Member Company who is
regularly scheduled to work at least forty (40) hours per week for twelve (12)
months each year. Notwithstanding the foregoing, with respect to employees of a
Member Company which requires fewer than forty (40) hours per week for
classification as a full-time employee, "full-time employee" shall be defined
according to such Member Company's administrative policy and practice. "Regular
part-time" employee shall mean any employee of a Member Company who is regularly
scheduled to work at least twenty (20) hours per week for twelve (12) months
each year, but fewer hours than necessary to classify him as a full-time
employee.

Section 3.10 Eligible Employee means an Employee who is a key executive of a
Member Company and who is eligible to participate in the Plan. The only
Employees who are deemed "Eligible Employees" for purposes of the Plan are the
members of the Company's Managing Committee who are employees of a Member
Company.

Section 3.11 ERISA means the Employee Retirement Income Security Act of 1974, as
amended.

Section 3.12 Leave of Absence means a period of absence from regular employment
which is approved by the Member Company in a non-discriminatory manner for
reasons such as, but not limited to, sickness, disability, education, jury duty,
convenience to the Company, maternity or paternity leave, family leave, or for
periods of military duty during which the Employee's reemployment rights are
protected by law.

Section 3.13 Member Company means the Company or an Affiliated Company, provided
that the Compensation Committee of the Company's Board of Directors consents to
the participation of any such Affiliated Company in the Plan with respect to
Eligible Employees of such Affiliated Company.

Section 3.14 Participant means an Employee who satisfies the requirements under
Section 4.1 of the Plan.

Section 3.15 Pay means an Eligible Employee's current annual rate of regular
base salary or wages on the date of termination of employment with a Member
Company and the average of the annual and/or incentive bonuses paid to an
Eligible Employee over the three years immediately preceding the date of his
termination of employment on account of a Change in Control, excluding all other
extra pay such as overtime, commissions, premiums, supplements, imputed income
and living, auto or other allowances.

Section 3.16 Plan means the Greater Bay Bancorp Change in Control Pay Plan II.

Section 3.17 Plan Year means each twelve (12) consecutive month period from
January 1 through December 31.

ARTICLE IV

ELIGIBILITY FOR BENEFITS

Section 4.1 Employees Eligible for Severance Benefits. Except as provided in
this Section 4.1 and in Section 4.2 and subject to Section 5.6, an Eligible
Employee whose employment is terminated by a Member Company on or after the
Effective Date shall be eligible for a Base Benefit if:

(a) Subject to Section 4.2, the Eligible Employee's employment is terminated as
a result of a Change in Control within three (3) years of the effective time of
the Change in Control (the "effective time" of the Change in Control will have
the same meaning provided in Section 7.2); and

(b) The Eligible Employee's employment is not terminated for cause for personal
conduct; and

(c) The Eligible Employee executes a waiver and release agreement in such form
as determined by the Committee (the "Waiver and Release Agreement") and returns
the Waiver and Release Agreement to the Company within the time period specified
in the Waiver and Release Agreement.

Section 4.2 Employees Not Eligible For Severance Benefits. An Eligible Employee
shall not be entitled to a Base Benefit set forth in Article V if:

(a) The Eligible Employee has in force an employment contract or executive
severance agreement with a Member Company which includes provision for the
payment of severance benefits upon the termination of his employment upon a
Change in Control, unless such severance benefits are less than the Base Benefit
provided for in the Plan; or

(b) The Eligible Employee is offered employment by the successor employer in the
same position or in another position of comparable pay and status to the
position he held immediately prior to the effective date of the Change in
Control, or the Eligible Employee is offered employment by a Member Company in
another position of comparable pay and status to the position held immediately
prior to the Change in Control, regardless of whether he accepts the offer; or

(c) The Eligible Employee's employment is involuntarily terminated for cause for
personal conduct (an Eligible Employee whose employment is terminated for cause
related to his work performance may be eligible to receive severance benefits
under the Plan as the Committee in its sole discretion may determine); or

(d) The Eligible Employee fails to perform his regular assigned job duties
through the date specified by a Member Company as his termination date; or

(e) The Eligible Employee fails to return a properly executed Waiver and Release
Agreement on a timely basis.

For purposes of this Section 4.2, a "position of comparable pay and status"
shall mean a position with not less than one hundred percent (100%) of the Pay,
bonus opportunity and benefits of the position held by the Eligible Employee
prior to his termination of employment and with a similar scope of duties and
responsibilities to such prior position. In addition, a position will not be
considered a position of comparable pay and status if (i) an Eligible Employee
is required to increase his normal commuting miles to reach a new worksite, and
(ii) the normal commuting from his home to the new worksite exceeds 35 miles
each way. Notwithstanding the foregoing, the Committee reserves the right to
make decisions based on the facts and circumstances of individual cases as to
whether a position is of comparable pay and status to that held by an Eligible
Employee prior to his employment termination, provided that the Eligible
Employee may appeal any such decision pursuant to the provisions of Section 6.5.

ARTICLE V

SEVERANCE BENEFITS

Section 5.1 Calculation of Severance Benefit. Subject to the provisions of
Section 4.1 and 4.2, a Participant whose employment is terminated (or
constructively terminated by not being offered a "position of comparable pay and
status" as defined in Section 4.2) as a result of a Change in Control, shall be
entitled to receive a Base Benefit under this Plan equal to thirty (30) months
of Pay.



Participants entitled to a Base Benefit shall also receive the following
severance benefits: (1) for the length of the severance period, health (or COBRA
coverage) and life insurance benefits under the Company's group plans then in
effect on terms offered to current employees; (2) outplacement services deemed
appropriate by the Committee; and (3) a pro-rated bonus for work performed
during the year in which the Change in Control occurs. The pro-rated bonus shall
be an amount equal to the average of the annual incentive bonuses for the
three-year period immediately preceding the date of termination, pro-rated for
the number of months the Participant was employed during the year of
termination, subject to the Participant receiving at least a satisfactory
performance evaluation.

Section 5.2 Indemnity.

(a) In the event it shall be determined that any payment by the Company to or
for the benefit of a Participant pursuant to the terms of this Plan (a
"Payment") would subject a Participant to the excise tax imposed by Section 4999
of the Internal Revenue Code of 1986, as amended (the "Code"), or any interest
or penalties are incurred by a Participant with respect to such excise tax (such
excise tax, together with any such interest and penalties, are hereinafter
collectively referred to as the "Excise Tax"), then such Participant shall be
entitled to receive an additional payment (a "Gross-Up Payment") in an amount
such that after payment by such Participant of all taxes (including any interest
or penalties imposed with respect to such taxes), including, without limitation,
any income taxes (and any interest and penalties imposed with respect thereto)
and Excise Tax imposed upon the Gross-Up Payment, such Participant retains an
amount of the Gross-Up Payment equal to the Excise Tax imposed upon the
payments.

(b) Subject to the provisions of the next paragraph, all determinations required
to be made under this Plan, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by a certified public
accounting firm designated by the Committee (the "Accounting Firm") which shall
provide detailed supporting calculations both to the Company and the Participant
within 15 business days of the receipt of notice from the Participant that there
has been a Payment, or such earlier time as is requested by the Company. All
fees and expenses of the Accounting Firm shall be borne solely by the Company.
Any Gross-Up Payment, as determined pursuant to this Plan, shall be paid by the
Company to the Participant within five days of the later of (i) the due date for
the payment of any Excise Tax, and (ii) the receipt of the Accounting Firm's
determination. Any determination by the Accounting Firm shall be binding upon
the Company and the Participant. As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the initial determination
by the Accounting Firm hereunder, it is possible that Gross-Up Payments which
will not have been made by the Company should have been made ("Underpayment"),
consistent with the calculations required to be made hereunder. In the event
that the Company exhausts its remedies pursuant to the next paragraph and the
Participant thereafter is required to make a payment of any Excise Tax, the
Accounting Firm shall determine the amount of the Underpayment that has occurred
and any such Underpayment shall be promptly paid by the Company to or for the
benefit of the Participant.

(c) As a condition to indemnification hereunder, each Participant must notify
the Company in writing of any claim by the IRS that, if successful, would
require the payment by the Company of the Gross-Up Payment and comply with the
rules in this paragraph (c) and in paragraph (d). Such notification shall be
given as soon as practicable but not later than ten business days after the
Participant is informed in writing of such claim and shall apprise the Company
of the nature of such claim and the date on which such claim is requested to be
paid. The Participant shall not pay such claim prior to the expiration of the
30-day period following the date on which the Participant gives such notice to
the Company (or such shorter period ending on the date that any payment of taxes
with respect to such claim is due). If the Company notifies the Participant in
writing prior to the expiration of such period that it desires to contest such
claim, the Participant must: (i) give the Company any information reasonably
requested by the Company relating to such claim, (ii) take such action in
connection with contesting such claim as the Company shall reasonably request in
writing from time to time, including, without limitation, accepting
representation with respect to such claim by an attorney or accountant
reasonably selected by the Company, (iii) cooperate with the Company in good
faith in order effectively to contest such claim, and (iv) permit the Company to
participate in any proceedings relating to such claim; provided, however, that
the Company shall bear and pay directly all costs and expenses (including
additional interest and penalties) incurred in connection with such contest and
shall indemnify and hold the Participant harmless, on an after-tax basis, for
any Excise Tax or income tax (including interest and penalties with respect
thereto) imposed as a result of such representation and payment of costs and
expenses. Without limitation on the foregoing provisions of this paragraph, the
Company shall control all proceedings taken in connection with such contest and,
at its sole option, may pursue or forego any and all administrative appeals,
proceedings, hearings and conferences with the taxing authority in respect of
such claim and may, at its sole option, either direct the Participant to pay the
tax claimed and sue for a refund or contest the claim in any permissible manner,
and the Participant must prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine; provided, however, that if the
Company directs the Participant to pay such claim and sue for a refund, the
Company shall advance the amount of such payment to the Participant, on an
interest-free basis, and shall indemnify and hold the Participant harmless, on
an after-tax basis, from any Excise Tax or income tax (including interest or
penalties with respect thereto) imposed with respect to such advance or with
respect to any imputed income with respect to such advance; and further provided
that any extension of the statute of limitations relating to payment of taxes
for the taxable year of the Participant with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, the Company's control of the contest shall be limited to issues
with respect to which a Gross-Up Payment would be payable hereunder and the
Participant shall be entitled to settle or contest, as the case may be, any
other issue raised by the IRS or any other taxing authority.

(d) If, after the receipt by the Participant of an amount advanced by the
Company pursuant to this letter agreement, the Participant becomes entitled to
receive any refund with respect to such claim, the Participant must (subject to
the Company's complying with the requirements of the preceding paragraph)
promptly pay to the Company the amount of such refund (together with any
interest paid or credited thereon after taxes applicable thereto). If, after the
receipt by the Participant of an amount advanced by the Company pursuant to the
preceding paragraph, a determination is made that the Participant shall not be
entitled to any refund with respect to such claim and the Company does not
notify the Participant in writing of its intent to contest such denial or refund
prior to the expiration of 30 days after such determination, then such advance
shall be forgiven and shall not be required to be repaid and the amount of such
advance shall offset, to the extent thereof, the amount of Gross-Up Payment
required to be paid.

Section 5.3 Payment of Benefits. The Plan shall pay severance benefits to a
Participant whose employment is terminated on account of a Change in Control in
the form of a lump sum or equal installments payable over a period not to exceed
twenty-four (24) months, as the Committee in its sole discretion may determine.
The Plan shall make lump sum distributions as soon as administratively
practicable and in no event later than thirty (30) days following the receipt by
the Company of a timely and properly executed Waiver and Release Agreement. The
Plan shall make installment payments in accordance with the Member Company's
normal payroll schedule beginning with the first payroll date as soon as
administratively practicable following receipt by the Company of a timely and
properly executed Waiver and Release Agreement.

Section 5.4 Payment Offset. A Member Company reserves the right to offset the
benefits payable under Sections 5.1 by any advance, loan or other monies a
Participant owes the Member Company. All applicable federal, state and local
taxes shall be withheld from all severance payments.

Section 5.5 Unfunded Plan. The obligations of the Company under this Plan may be
funded through contributions to a trust or otherwise, but the obligations of the
Company are not required to be funded under this Plan unless required by law.
Nothing contained in this Plan shall give a Participant any right, title or
interest in any property of the Company.

Section 5.6 Prohibition against Certain Payments. Notwithstanding any provision
of the Plan to the contrary, no Participant shall be entitled to receive, and a
Member Company shall not pay, any amount under this Plan that is prohibited by
Section 359.1(h) of the Federal Deposit Insurance Corporation Rules and
Regulations("FDIC Rules and Regs").

ARTICLE VI

ADMINISTRATION

Section 6.1 Plan Administration. The Company shall be the administrator of the
Plan for purposes of Section 3(16) of ERISA and shall have responsibility for
complying with any ERISA reporting and disclosure rules applicable to the Plan
for any Plan Year.

Section 6.2 Plan Committee. In all respects other than as provided in Section
6.1, the Plan shall be administered and operated by the Committee. The Committee
shall have all powers necessary to supervise the administration of the Plan and
control its operations. In addition to any powers and authority conferred to the
Committee elsewhere in the Plan or by law, the Committee shall have, by way of
illustration but not by way of limitation, the following discretionary powers
and authority:

(a) To allocate fiduciary responsibilities among the named fiduciaries and to
designate one or more other persons to carry out fiduciary responsibilities.
However, no allocation or delegation under this Section 6.2(a) shall be
effective until the person or persons to whom the responsibilities have been
allocated or delegated agree to assume the responsibilities;

(b) To designate agents to carry out responsibilities relating to the Plan,
other than fiduciary responsibilities;

(c) To employ such legal, accounting, clerical, and other assistance as it may
deem appropriate in carrying out the provisions of this Plan, including one or
more persons to render advice with regard to any responsibility any fiduciary
may have under the Plan;

(d) To establish rules and procedures from time to time for the conduct of the
Committee's business and the administration and effectuation of this Plan;

(e) To administer, interpret, construe and apply this Plan. To decide all
questions which may arise or which may be raised under this Plan by any
Employee, Participant, former Participant or other person whatsoever, including
but not limited to all questions relating to eligibility to participate in the
Plan, the amount of service of any Participant, and the amount of benefits to
which any Participant may be entitled;

(f) To determine the manner in which the severance benefits of this Plan, or any
part thereof, shall be administered; and

(g) To perform or cause to be performed such further acts as it may deem to be
necessary, appropriate or convenient in the efficient administration of the
Plan.

Any action taken in good faith by the Committee in the exercise of discretionary
authority conferred upon it by this Plan shall be conclusive and binding upon
the Participants. All discretionary powers conferred upon the Committee shall be
absolute. However, all discretionary powers shall be exercised in a uniform and
nondiscriminatory manner.



Section 6.3 Named Fiduciary. The members of the Committee shall be named
fiduciaries with respect to this Plan for purposes of Section 402 of ERISA.

Section 6.4 Indemnification of Committee. The Company shall, to the extent
permitted by law, by the purchase of insurance or otherwise, indemnify and hold
harmless each member of the Committee and each other fiduciary with respect to
this Plan for liabilities or expenses they and each of them incur in carrying
out their respective duties under the Plan, other than for any liabilities or
expenses arising out of such fiduciary's gross negligence or willful misconduct.
A fiduciary shall not be responsible for any breach of responsibility of any
other fiduciary except to the extent provided in Section 405 of ERISA.



Section 6.5 Claims Procedure.

(a) Applications for Benefits and Inquiries. Any application for benefits,
inquiries about the Plan or inquiries about present or future rights under the
Plan must be submitted to the Committee in writing by an applicant (or his
authorized representative). The address for the Committee is:

Plan Committee

Greater Bay Bancorp

1900 University Avenue, Suite 600

East Palo Alto, CA 94303

(b) Denial of Claims. In the event that any application for benefits is denied
in whole or in part, the Committee must provide the applicant with written or
electronic notice of the denial of the application, and of the applicant's right
to review the denial. Any electronic notice will comply with the regulations of
the U.S. Department of Labor. The notice of denial will be set forth in a manner
designed to be understood by the applicant and will include the following:

(i) the specific reason or reasons for the denial;

(ii) references to the specific Plan provisions upon which the denial is based;

(iii) a description of any additional information or material that the Committee
needs to complete the review and an explanation of why such information or
material is necessary; and

(iv) an explanation of the Plan's review procedures and the time limits
applicable to such procedures, including a statement of the applicant's right to
bring a civil action under section 502(a) of ERISA following a denial on review
of the claim, as described in Section 6.5(d) below.

This notice of denial will be given to the applicant within ninety (90) days
after the Committee receives the application, unless special circumstances
require an extension of time, in which case, the Committee has up to an
additional ninety (90) days for processing the application. If an extension of
time for processing is required, written notice of the extension will be
furnished to the applicant before the end of the initial ninety (90) day period.

This notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Committee is to render its
decision on the application.

(c) Request for a Review. Any person (or that person's authorized
representative) for whom an application for benefits is denied, in whole or in
part, may appeal the denial by submitting a request for a review to the
Committee within sixty (60) days after the application is denied. A request for
a review shall be in writing and shall be addressed to:

Plan Committee

Greater Bay Bancorp

1900 University Avenue, Suite 600

East Palo Alto, CA 94303

A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent. The applicant (or his representative) shall have the opportunity
to submit (or the Committee may require the applicant to submit) written
comments, documents, records, and other information relating to his claim. The
applicant (or his representative) shall be provided, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant to his claim. The review shall take into account all
comments, documents, records and other information submitted by the applicant
(or his representative) relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination.

(d) Decision on Review. The Committee will act on each request for review within
sixty (60) days after receipt of the request, unless special circumstances
require an extension of time (not to exceed an additional sixty (60) days), for
processing the request for a review. If an extension for review is required,
written notice of the extension will be furnished to the applicant within the
initial sixty (60) day period. This notice of extension will describe the
special circumstances necessitating the additional time and the date by which
the Committee is to render its decision on the review. The Committee will give
prompt, written or electronic notice of its decision to the applicant. Any
electronic notice will comply with the regulations of the U.S. Department of
Labor. In the event that the Committee confirms the denial of the application
for benefits in whole or in part, the notice will set forth, in a manner
calculated to be understood by the applicant, the following:

(i) the specific reason or reasons for the denial;

(ii) references to the specific Plan provisions upon which the denial is based;

(iii) a statement that the applicant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant to his claim (excluding those protected by legal
privilege); and

(iv) a statement of the applicant's right to bring a civil action under section
502(a) of ERISA.

(e) Rules and Procedures. The Committee will establish rules and procedures,
consistent with the Plan and with ERISA, as necessary and appropriate in
carrying out its responsibilities in reviewing benefit claims. The Committee may
require an applicant who wishes to submit additional information in connection
with an appeal from the denial of benefits to do so at the applicant's own
expense.

(f) Exhaustion of Remedies. No legal action for benefits under the Plan may be
brought until the claimant (i) has submitted a written application for benefits
in accordance with the procedures described by Section 6.5(a) above, (ii) has
been notified by the Committee that the application is denied, (iii) has filed a
written request for a review of the application in accordance with the appeal
procedure described in Section 6.5(c) above, and (iv) has been notified that the
Committee has denied the appeal. Notwithstanding the foregoing, if the Committee
does not respond to a Participant's claim or appeal within the relevant time
limits specified in this Section 6.5, the Participant may bring legal action for
benefits under the Plan pursuant to Section 502(a) of ERISA.

ARTICLE VII

AMENDMENT AND TERMINATION

Section 7.1 Before Change in Control. This Plan may be amended from time to
time, or terminated at any time at the discretion of the Board of Directors by a
written resolution adopted by a majority of the Board of Directors, provided,
however, that no amendment or termination shall adversely affect the right of a
Participant to receive a severance benefit that the Participant has accrued on
account of his termination of employment as a result of a Change in Control.

Section 7.2 After Change in Control. Notwithstanding the foregoing, the Plan may
not be amended or participation discontinued after the effective time of a
Change in Control. For purposes of this Plan, the "effective time" of a Change
in Control shall have the same meaning provided in the agreement governing the
transactions which give rise to the Change in Control.

ARTICLE VIII

GENERAL

Section 8.1 Payment Out of General Assets. The benefits and costs of this Plan
shall be paid by a Member Company out of its general assets.



Section 8.2 Welfare Benefit Plan. This Plan is intended to be an employee
welfare benefit plan, as defined in Section 3(1), Subtitle A of Title 1 of
ERISA. The Plan will be interpreted to effectuate this intent.

Section 8.3 Gender. The masculine pronoun shall include the feminine pronoun and
the feminine pronoun shall include the masculine pronoun and the singular
pronoun shall include the plural pronoun and the plural pronoun shall include
the singular pronoun, unless the context clearly indicates otherwise.

Section 8.4 Limitation on Participant's Rights. Nothing in this Plan shall be
construed to guarantee terminated Eligible Employees any right to be recalled or
rehired by a Member Company.

Section 8.5 Severability. If any provision of this Plan shall be held illegal or
invalid, the illegality or invalidity shall not affect the remaining parts,
which shall be enforced as if the illegal or invalid provision had not been
included in this Plan.